People v Brown (2019 NY Slip Op 00137)





People v Brown


2019 NY Slip Op 00137


Decided on January 9, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 9, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SHERI S. ROMAN
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX, JJ.


2017-07477
 (Ind. No. 1322/16)

[*1]The People of the State of New York, respondent,
vHasan Brown, appellant.


Martin Geoffrey Goldberg, Franklin Square, NY, for appellant.
Madeline Singas, District Attorney, Mineola, NY (Judith R. Sternberg and Cristin N. Connell of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Helen Gugerty, J.), rendered June 28, 2017, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
We agree with the Supreme Court's determination that the sentence imposed in the instant case was required by law to run consecutively to the previously imposed undischarged sentence (see Penal Law §§ 70.06, 70.25[2-a]; People v Belliard, 20 NY3d 381, 383; People v Walters, 83 AD3d 1107).
RIVERA, J.P., ROMAN, COHEN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court